                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA
                                                     USDC-NE 4:19MJ3075
                      Plaintiff,                     USDC-OK 4:19CR76

       vs.

WYATT CARNES-MOCK
                                                            Senior Judge Richard G. Kopf
                      Defendant.


                                        RULE 5 ORDER

        An Indictment and Warrant having been filed in the Northern District of Oklahoma,
charging the above-named defendant with 21:846 and 841(b)(1)(A)(i), Drug Conspiracy,
and the defendant having been arrested in the District of Nebraska, proceedings to commit
defendant to another district were held in accordance with Fed.R.Cr.P. Rule 5. The defendant
had an initial appearance here in accordance with Fed.R.Cr.P.5 and was informed of the
provisions of Fed.R.Cr.P.20.

       Additionally, defendant

 ☐     Was given an identity hearing and found to be the person named in the
       aforementioned charging document.

 ☒     Waived an identity hearing and admitted that he was the person named in the
       aforementioned charging document.

 ☐     Waived his right to a preliminary examination.

 ☐     Was afforded a preliminary examination in accordance with Fed.R.Cr.P.5.1 and, from
       the evidence it appears that there is probable cause to believe that an offense has
       been committed and that the defendant committed it.

 ☒     The government did move for detention.

 ☐     Knowingly and voluntarily waived a detention hearing in this district and reserved
       his/her right to a detention hearing in the charging district.

 ☒     Was given a detention hearing in this district.


       Accordingly, it is ordered that the defendant is held to answer in the prosecuting district.

☐       Defendant has been unable to obtain release under the Bail Reform Act of 1984, 18
        U.S.C. § 3141 et.seq. and the U.S. Marshal is commanded to take custody of the
        above named defendant and to transport the defendant with a certified copy of this
    order forthwith to the prosecuting district specified above and there deliver the
    defendant to the U.S. Marshal for that district or to some other officer authorized to
    receive the defendant, all proceedings required by Fed.R.Cr.P.40 having been
    completed.

☒   Defendant has been released in accordance with the provisions of the Bail Reform Act
    of 1984, 18 U.S.C. § 3141 et.seq. The defendant is to appear before the district court
    of the prosecuting district at such times and places as may be ordered. All funds, if
    any, deposited on behalf of this defendant with the Clerk of Court pursuant to the Bail
    Reform Act, shall be transferred to the prosecuting district.


    IT IS SO ORDERED.

    DATED: June 5, 2019.


                                                 s/ Richard G. Kopf
                                                 Senior U.S. District Judge
